Citation Nr: 0932741	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  07-02 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for coronary artery disease 
and hypertension, status post pacemaker implant and aortic 
valve replacement.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from March 1963 to 
March 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March and July 2005 rating decisions 
of the RO that, in pertinent part, denied service connection 
for coronary artery disease with hypertension, pacemaker 
implant and aortic valve replacement.  

In August 2007, the Veteran and his spouse, accompanied by 
the Veteran's representative, testified at a hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript 
of these proceedings has been associated with the Veteran's 
claims file.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

In August 2007, the Veteran testified a hearing at the RO.  
By correspondence dated in August 2009, he requested another 
hearing before a Veterans Law Judge.  Such a hearing must be 
scheduled by the RO.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2008).  Consequently, 
the case must be remanded for all indicated action.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should take appropriated steps to 
contact the Veteran and schedule him for 
another hearing before a Veterans Law 
Judge, in accordance with his request.  A 
copy of the letter notifying the Veteran 
of the scheduling of the hearing should 
be placed in the record.  After the 
hearing is conducted, or if the Veteran 
withdraws the hearing request or fails to 
report for the scheduled hearing, the RO 
should undertake any indicated 
development or adjudication.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

